Moyer, C.J.,
concurring in part and dissenting in part. I concur in the substance of Part I of Justice Douglas’s clarification regarding the ratio of observations to evaluations that the statute contemplates. Because I still believe, however, that only a violation of R.C. 3319.111(A), but not of R.C. 3319.111(B), is a ground for reinstatement, I continue to dissent as to the result reached by the court. Furthermore, Parts II and III of the clarification go beyond the scope of the issue raised in appellant’s motion. They should therefore be considered dicta only, and I express no opinion as to them.
Deshler, J., concurs in the foregoing opinion.